Citation Nr: 1045268	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO. 01-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for major depressive 
disorder, previously diagnosed as dysthymia, evaluated as 10 
percent disabling prior to September 28, 2001.

2. Entitlement to an increased evaluation for major depressive 
disorder, previously diagnosed as dysthymia, currently evaluated 
as 50 percent disabling from November 1, 2001, to the present.

3. Entitlement to a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO). The case was previously remanded by the Board in January 
2005 and December 2008.

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected mental disorder. See 
March 2005 statement and May 2005 VA examination report. Such a 
claim has not been developed by the RO. However, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record. As such, the issue is now properly before 
the Board. See Rice; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record shows mild memory loss, depressed mood 
and sleep impairment during the period between the Veteran's 
April 2000 claim and his July 2001 VA examination.  


2. The evidence of record shows depression, frequent crying 
spells, forgetfulness, and poor concentration with frequent 
crying spells during the period between the January 4, 2001, and 
his July 2001 VA examination.  

3.  From July 2, 2001, to the September 28, 2001, 
hospitalization, the Veteran's dysthymia is presumed to have 
increased in severity, with symptoms such as gross impairment of 
communication. 

4. Since November 1, 2001, the Veteran's dysthymia has manifested 
itself through ongoing and consistent symptoms such as delusions 
and auditory hallucinations; repeated suicidal ideation, which 
may been likened to persistent danger of hurting himself; 
disorientation as to time and place; and persistent memory loss. 


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 10 percent for 
dysthymia for the period between April 2000, and January 4, 2001, 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9433 (2010).

2. The criteria for a 50 percent rating for dysthymia for the 
period prior to January 4, 2001, to July 2, 2001, are met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9433 (2010).

3. The criteria for a 100 percent rating for dysthymia for the 
period from July 2, 2001, to September 28, 2001, are met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9433 (2010).

4. The criteria for a 100 percent rating for dysthymia for the 
period from November 1, 2001, to the present, are met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9433 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-
connected dysthymia. He was originally granted service connection 
for this disability in October 1974 and assigned the 10 percent 
rating. He filed this claim for an increase in April 2000.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded history. 
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. 
Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, the 
Veteran's rating is already staged. His original 10 percent 
rating was continued by way of the June 2000 rating decision, 
under appeal. He was awarded a temporary 100 percent rating, 
effective September 28, 2001, through November 1, 2001, for a 
period of hospitalization, after which the 10 percent rating was 
reassigned. By way of the March 2004 rating decision, the 
Veteran's rating was increased to 50 percent, effective November 
1, 2001. Thus, the questions in this case are whether a rating in 
excess of 10 percent is warranted prior to September 28, 2001, 
and whether a rating in excess of 50 percent is warranted since 
November 1, 2001.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities, to include dysthymic disorder under DC 9433:  

A 10 percent rating is warranted when the evidence shows 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, or 
which shows symptoms controlled by continuous medication. 38 
C.F.R. § 4.130.

A 30 percent rating is warranted with evidence showing 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 38 C.F.R. § 4.130.

For a 50 percent rating , the evidence must show occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent rating is warranted with evidence showing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130.

For a 100 percent rating, the evidence should establish total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behaviour; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

Prior to September 28, 2001

Again, the Veteran filed this claim for an increased rating in 
April 2000. The earliest records showing psychological treatment 
during this period are found in the February 2000 psychiatric 
evaluation, at which time the Veteran's cognitive functioning was 
noted as intact. He was appropriately dressed and groomed, with 
no suicidal or homicidal ideation. The content of his thoughts 
was noted a logical and coherent. His judgment was noted as good.

In May 2000, he was afforded the first VA examination in this 
period of appeal. No hospitalization was noted in the record at 
that time. He reported being unemployed since 1999, but reported 
a worsening of a cervical spine disability, which resulted in "a 
lot of pain while working." He complained of forgetfulness, 
depression and insomnia at that time. The examiner reported that 
he was clean, adequately dressed and groomed, with constricted 
affect, good attention, and fair concentration and memory. He was 
not hallucinating, and was not suicidal or homicidal. His insight 
and judgment were fair and he was noted as having good impulse 
control.

Several months later, in January 2001, a VA social worker noted 
that the Veteran is "mostly depressed," with frequent crying 
spells, sleeping problems, forgetfulness, poor concentration, and 
has frequent mood swings.

In July 2001, VA sought to afford the Veteran another VA 
examination. The examiner did note that the Veteran was clean and 
alert, but silent and avoidant, refusing to look at the examiner. 
The Veteran was uncooperative and refused to answer questions so 
the examination was ended.

The next record with relevant findings is during the Veteran's 
2001 hospitalization, for which he received a temporary 100 
percent rating.

The Board notes that there is evidence of mild memory loss, 
depressed mood and sleep impairment during the period between the 
Veteran's April 2000 claim and his visit with a VA social worker 
in January 2001. The symptoms described and exhibited during this 
time do not more closely approximate those meriting a 30 percent 
rating.  There was no indication in the record that the symptoms 
like those described in the next higher rating were made.  For 
instance, he did not have a flattened affect, he had good 
attention, and fair concentration and memory, and good impulse 
control.  It was not until January 2001, when a social worker 
noted that the Veteran's symptoms escalated and he was reported 
to be mostly depressed, with frequent crying spells, experiencing 
sleeping problems, forgetfulness, and poor concentration, with 
frequent mood swings.  Because symptoms like depressed mood, 
anxiety, and his uncooperative attitude, were demonstrated during 
this period, and fall under the rating criteria for a 50 percent 
rating, the Board finds that the Veteran's disability most 
closely approximates that for a 50 percent rating and an increase 
to that level, and no higher, for the period from January 4, 
2001, to July 2, 2001, should be assigned.  At no time during 
this period did the Veteran exhibit symptoms like those required 
for a rating of 70 percent rating.  There was no evidence during 
this period of symptoms of suicidal ideation, illogical speech, 
near-continuous panic, or the like.  

The Veteran's condition seems to have taken a turn at time of his 
July 2001 VA examination.  He appears to have been unable to 
cooperate with the examiner and exhibited avoidant behavior, by 
not responding to questions and avoiding eye contact.  He was 
hospitalized for a month just 2-months after this interaction.  
His behavior at the July 2001 examination is clearly very 
different from previous interaction with VA, and by giving the 
Veteran the benefit of the doubt, the Board finds that his 
actions in July reflect the beginning of the symptoms that 
precipitated his hospitalization 2-months later.  A 100 percent 
evaluation from July 2, 2001, to September 28, 2001 is warranted.  

The Veteran is presently assigned a 50 percent rating for the 
period from November 1, 2001, to the present. This is the period 
of time following a temporary 100 percent rating for his 
hospitalization due to the mental disorder.

In February 2002, he was again hospitalized for two days. At this 
time, he was reported as having auditory hallucinations 
commanding him to kill himself, as having insomnia, as having a 
sad affect with no spontaneity, and with memory impairment, poor 
concentration and poor insight and judgment.

In June and July 2002, he was again treated and hospitalized 
after having thoughts of killing himself for over one week. He 
again reported trouble sleeping. He was noted as having a blunted 
and depressed affect, homicidal diffuse thoughts, suicidal ideas, 
auditory hallucinations, delusional thoughts, and memory 
problems.`

Another VA examination was attempted in August 2003, but he was 
again uncooperative. The examiner was able to obtain information 
enough to report that his depression was increased due to his 
inability to work. During the examination, the Veteran reportedly 
became very angry and wanted the interview to end. He became 
"almost completely silent," but was observed as on the verge of 
tears. He insisted upon going home, so the examination ended.

In January 2004, the Veteran was afforded another VA examination. 
He continued to report difficulty sleeping, as well as 
experiencing disorientation when not at home. He reported a fear 
of driving, because he has gotten lost and forgotten his destiny. 
He was noted a clean and groomed, with a depressed mood and 
blunted affect. Concentration and memory were reported as fair, 
and his speech was clear and coherent. Here was no hallucination 
or suicidal/homicidal ideation reported at this time. He 
exhibited good impulse control.

An April 2004 psychiatric note during another hospital admission 
shows continued difficulty sleeping and "no improvement in his 
mental state." He was noted as sad with loss of energy, loss of 
interest in daily activities, irritable, hostile, with poor 
concentration, feelings of hopelessness, worthlessness and 
helplessness. There was no active suicidal ideation, but there 
was "recurrent and active death wishes."  He again reported 
auditory hallucinations commanding him to kill himself.

The next VA examination was in March 2005. The Veteran reported 
that in the last year, he felt sad, depressed, irritable, with a 
loss of interest for daily living activities, loss of energy, 
insomnia, inability to concentrate, and anxiety. Physical 
examination revealed adequate hygiene, but poor eye contact and 
lack of spontaneity. He was noted as in contact with reality, and 
with coherent and logical thought processes. No delusions or 
hallucinations were noted at this time. His mood was depressed, 
irritable and anxious, with constricted but appropriate affect. 
Memory was noted as intact and judgment and insight as fair.

The VA outpatient record shows that the Veteran ended his 
outpatient treatment in the VA system and started with a private 
fee-basis physician. Dr. M.'s records are in the claims folder. 
The notes show consistent symptoms related to the Veteran's 
mental disability. An October 2005 note shows the symptoms of 
depression, anxiety, irritable nature. He again reported auditory 
hallucinations and trouble sleeping. By December 2005, he also 
reported hurting himself and confusion and with an inability to 
concentrate. By February 2006, he reported an inability to retain 
information he reads. He reported forgetfulness and losing things 
in August 2006. In January 2007, he was noted as continuing with 
depression, anxiety and tension, as well as insomnia. By March 
2007, he was also noted as throwing things, which is indicative 
of his irritability and temperament. And, in July 2007, he was 
noted as feeling fear, having despair in his legs, having 
involuntary movements, and insomnia. The Veteran also reported at 
that time that he cannot be calm, and that he feels like crying, 
feels rage, and that he gets out of control. By September 2008, 
the Veteran reported having episodes where he does not know where 
he is. And in December 2008, he reported himself as getting 
"explosive." See outpatient notes of Dr. M. 

The most recent VA examination report is dated in February 2009. 
The examiner accurately, although sparsely, reported the 
Veteran's history. At the time of this examination, the Veteran 
reported the following symptoms: confusion, getting lost, spaced 
out, trouble sleeping, and depressed mood with crying bouts. The 
examiner noted minimal visual contact, impoverished speech, 
indifferent attitude, constricted affect, with an inability to do 
serial 7s. He was noted as intact as to person, time, and place. 
There were no reported hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or 
suicidal/homicidal thoughts. His memory was noted as normal. The 
examiner opined that there was not total occupational and social 
impairment due to the Veteran's dysthymia, no reduced reliability 
and productivity, and no decrease in work efficiency. The Board 
must presume that the examiner made these conclusions because the 
Veteran does not, in fact, work. The conclusions would be 
inconsistent with the factual findings for a working Veteran, as 
it is unfathomable to thing that consistent depression and crying 
spells, memory impairment, insomnia, auditory suicidal 
hallucinations, and the like, which are shown throughout the 
record, would have no ill effect on the Veteran's employment. 
Because the February 2009 VA examination report and the 
conclusions found therein, are inconsistent with the record, it 
is of little use in this analysis. It is the responsibility of 
the rating specialist to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability present. 38 C.F.R. 
§ 4.2.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. It is essential that 
each disability be viewed in relation to its history. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. In this case, when reviewed and examined 
as a whole, the Veteran's disability has, since November 2001, 
manifested itself through ongoing and consistent symptoms such as 
delusions and auditory hallucinations; repeated suicidal 
ideation, which may been likened to persistent danger of hurting 
himself; disorientation as to time and place; and persistent 
memory loss. While this is not every criteria found in the rating 
criteria for a 100 percent rating, that is not what is required. 
The Board finds that the severity of the Veteran's disability 
since November 2001 is shown as most closely approximating the 
rating criteria for a 100 percent rating. Such a rating is, 
therefore, assigned from November 1, 2001, to the present.

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice from 
VA must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the Veteran is expected to 
provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the July 2003, March 2006, and December 2008 letters to the 
Veteran satisfy VA's duty to notify the Veteran, including the 
additional duties required by Dingess.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2010). Here, the Veteran's statements, 
his service treatment records, and post-service VA outpatient 
treatment records have been associated with the claims folder. 
The Veteran has been afforded several VA examinations throughout 
the course of this appeal, and the reports are of record. The 
Veteran is also in receipt of Social Security Disability 
benefits, and the records pertaining to the award of those 
benefits are also associated with the claims folder. The Board 
notes that part of the January 2005 remand included an order to 
obtain records from the VetCenter. In March 2005, the VetCenter 
replied to VA's request for records with a notification that no 
such records were found. Thus, the Board will proceed with final 
adjudication of the Veteran's claims without these records.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done everything 
reasonably possible to assist the Veteran. A remand for further 
development of this claim would serve no useful purpose. VA has 
satisfied its duty to assist the Veteran and further development 
is not warranted.


ORDER

A 50 percent evaluation for dysthymia for the period frm January 
4, 2001, to July 2, 2001, is granted, subject to law and 
regulations governing the effective date of an award of monetary 
compensation.

A 100 percent evaluation for dysthymia for the period from July 
2, 2001, is granted, subject to law and regulations governing the 
effective date of an award of monetary compensation.

A 100 percent evaluation for dysthymia for the period from 
November 1, 2001, to the present, is granted, subject to law and 
regulations governing the effective date of an award of monetary 
compensation.

REMAND

While the Board regrets any additional delay, a remand is also 
required in this case to ensure that there is a complete record 
upon which to decide the Veteran's claim of entitlement to TDIU, 
so that he is afforded every possible consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record. Here, 
in the May 2005 VA examination report, the Veteran reported that 
he had not worked "since 1999 due to his medical problems and 
due to his mental disorder."  Additionally, the VA examiner 
opined that the Veteran "is not able to tolerate the stressful 
requirements of a working environment and therefore he is not 
able to perform adequately on the job." Also, in March 2005, the 
Veteran submitted a statement, originally in Spanish, but 
translated into English for the Board's review, which listed a 
number of health related problems and concluded with the 
Veteran's statement, "For all of the above among other reasons, 
I find myself unable to work." Based on this evidence, as well 
as the Veteran's assertions, the Board finds that the issue of 
TDIU has been reasonably raised by the record and is, thus, 
properly before the Board by virtue of his increased-rating claim 
pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim. In this regard, the law provides 
that a TDIU may be granted upon a showing that the Veteran is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-connected 
disabilities. 
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2010). As an initial matter, the Board acknowledges that 
the Veteran is currently service-connected for dysthymia. Given 
the evidence of record demonstrating that the Veteran is 
currently not working and may be unemployable due to one or 
several disabilities, a VA examination and opinion should be 
provided to determine whether his service-connected disability, 
alone, renders him unable to secure or follow a substantially 
gainful occupation. 

The Board recognizes the fact that, by way of this decision, the 
Veteran is currently in receipt of a 100 percent disability 
rating for his dysthymia. As result of the perception of there 
being no additional benefits available to the Veteran, it has 
been the past practice of VA to dismiss claim of TDIU as being 
moot. Much of this action was based on VA O.G.C. Prec. Op. No. 6-
99, which addressed questions related to whether a claim for a 
TDIU may be considered when a schedular 100 percent rating is 
already in effect for one or more service-connected disabilities. 
However, in view of the issuance by the Court of its decision in 
Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position 
contrary to the one reached in the OGC precedent opinion, the 
General Counsel recently took action to withdraw the prior 
opinion. Although no additional disability compensation may be 
paid when a total schedular disability rating is already in 
effect, the Court's decision in Bradley recognizes that a 
separate award of TDIU predicated on a single disability may form 
the basis for an award of special monthly compensation (SMC), 
which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-
99. Thus, the TDIU claim is before the Board by way of Rice, and 
remains a relevant active appeal by way of Bradley.  
Additionally, for part of the appeals period, the veteran may 
indeed have been eligible for this benefit as he is not rated at 
100 percent from April 2000 to July 2001. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA 
examination or examinations to determine 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, his service-connected 
dysthymia, alone, renders him unable to 
secure or follow a substantially gainful 
occupation.

In addition to performing the examination(s) 
as indicated above, the VA examiner is 
directed to address the Veteran's statements 
regarding his inability to work, including 
the statement submitted in March 2005 and the 
statements made to the VA examiner in May 
2005, and medical records showing he claimed 
to be unemployed for years prior.  

Any opinion submitted is to be accompanied by 
a clear rationale consistent with the 
evidence of record. If the requested opinion 
cannot be made without resorting to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation. 

2. If the VA examiner determines that the 
Veteran is unable to secure or follow a 
substantially gainful occupation due to his 
service-connected dysthymia, alone, then the 
RO or AMC should then refer this matter to 
the Director of Compensation and Pension for 
a determination as to whether TDIU is 
warranted on an extraschedular basis such 
that SMC should be assigned.

3. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


